DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, encompassed by generic claims 1, 3, 7-11, and 18-20 and claims 2, 4, 5 in the reply filed on 3/22/2021 is acknowledged. Additionally, claim 6 has been withdrawn, claims 12-17 have been canceled and new claims 21-26 have been added. Accordingly, claims 1-11, 18-26 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kohlschmidt et al. (2013/0314035 A1).
Regarding Claim 21,
Kohlschmidt (fig.4) teaches an induction hub for use in powering components (intended use and “powering components” is not recited in the body of the claim-thus, is not given patentable weight) in a vehicle (the recitation “a vehicle” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 CCPA 1951), the induction hub comprising: 

receiver coils (31, 33) positioned about a magnetic core (36) such that the source coil (27) and the receiver coils (31, 33) are arranged in a stacked configuration (see fig.4; the source and receiver coils are illustrated in fig.4 as being arranged in a stacked configuration noting that the claim does not require the coils to be wrapped around a common core) in which the receiver coils (31, 33) are physically and electrically separated from each other (see fig.4, the receiver coils 31, 33 are physically and electrically separated from each other. Note: The language “physically and electrically separated from each other” does not explicitly import the isolation member into the claim).
*Examiner takes official notice that Kohlschmidt’s core 36 is a magnetic core as is commonly known in the art as its receivers receive magnetic field lines. For further proof, see Covic (2014/0239729) - Fig.8, item 5, pars [90, 97]; receiver coils 14-17 positioned about magnetic core 5.
 Regarding Claim 22,
Kohlschmidt teaches the claimed subject matter in claim 21 and Kohlschmidt further teaches wherein the induction hub is configured such that the receiver coils (31, 33) are separated from the source soil (27) (see fig.4), whereby an induced electromagnetic field and an electrical current is created in the receiver coils (31, 33) upon the source coil (27) being energized by a power source (21) (pars [56-57]; since Kohlschmidt teaches the structure of the power source 21 energizing the structure of the source coil 27 to generate an alternating magnetic field and transmit AC power (P=V*I) to the receiver coils, it would then mean that an induced electromagnetic field and an electrical current is created in Kohlschmidt’s receiver coils upon the source 27 being energized by the power source 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlschmidt et al. (2013/0314035 A1) in view of Milvert et al. (2015/0210229 A1) in further view of Akuzawa et al. (2015/0280447 A1).
Regarding Claim 1,
Kohlschmidt (fig.4) teaches an induction hub for use in powering components (interpreted as intended use) in a vehicle, the induction hub comprising: 
Kohlschmidt teaches a source coil (27); 
a first receiver coil (31) having a first conductive portion (the wire of the first receiver coil 31) and a second receiver coil (33) having a second conductive portion (the wire of the second receiver coil 33), the first and second receiver coils (31, 33) being separated from the source coil (27) such that upon being energized by a power source (21), the source coil (27) creates an induced electromagnetic field (EMF) and an electrical current in the first and second receiver coils (31, 33) (pars [56-57]; the induced magnetic field received by the receiver coils generates an alternating voltage as well as a corresponding alternating current in the receiver coils noting that Kohlschmidt teaches the structure of the power source 21 energizing the source coil 27 to perform the creation of an induced EMF and an electrical current in the receiver coils. The AC power (P=V*I) transmitted to the receiver creates electrical current in the receiver coils), the first and second receiver coils (31, 33) being in electrical communication with at least one 
Kohlschmidt suggests that the load/mobile device 43 is intended to be used in a vehicle (pars [38, 57]); however, in order to further expedite prosecution, Milvert is being relied upon.
 	Milvert, however, teaches that it is known in the art for receiver coils (figs.2 and 3a; each receiver coil 304 in 106) to be in electrical communication with at least one component (at least one components 108) in a vehicle (112) (par [5]).
	 Thus, the combination teaches that it is known in the art for the load of Kolschmidt to be in a vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one component/load in Kolschmidt to be in a vehicle. The motivation would have been, because to wirelessly power component(s) in a vehicle as is well-known and well-desired in the art.
  	The combination does not explicitly disclose at least one isolation member positioned between the first conductive portion of the first receiver coil and the second conductive portion of the second receiver coil, the at least one isolation member including a material that is electrically nonconductive and electromagnetically permeable so as to physically and electrically separate the first and second receiver coils without impacting the induced EMF.
	Akuzawa (fig.2b), however, teaches at least one isolation member (9a) positioned between the first conductive portion of the first receiver coil (10a) and the second conductive portion of the second receiver coil (10b), the at least one isolation member (9a) including a material that is electrically nonconductive and electromagnetically permeable so as to physically and electrically separate the first and second receiver coils (10a, 10b) without impacting the induced EMF (pars [32-35]; the spacer 9a is electrically nonconductive and has a permeability to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Akuzawa’s at least one isolation member between the first and second receiver coils. The motivation would have been to insulate the first and second receiver coils from each other so that they do not electrically interfere with each other thus improving the efficiency and operation of the system.
 Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1. 
Kohlschmidt teaches wherein the first receiver coil (31) is in electrical communication with a first component (43) and the second receiver coil (33) is in electrical communication with the first component (43), the first receiver coil (31), the second receiver coil (33) being arranged in a stacked configuration (see Kohlschmidt, fig.4, stacked configuration).
Milvert teaches the obviousness of each of the first and second receiver coils (figs.2 and 3a; each receiver coil 304 in 106) to be in electrical communication with a first component (108) and a second component (108) in the vehicle (112).
Thus, the combination teaches the obviousness of the first receiver coil in Kohlschmidt powering a first component and the second receiver coil in Kohlschmidt powering a second component noting the need to power a plurality of components instead of just one.
Akuzawa teaches the first receiver coil (10a), the second receiver coil (10b), and the at least one isolation member (9a) being arranged in a stacked configuration (see fig.2b).

Regarding Claim 4,
The combination of references teaches the claimed subject matter in claim 3 and the combination further teaches wherein the at least one isolation member includes atleast one spacer configured as a discrete structure (Akuzawa, fig.2b, pars [33-35]; the spacer(s) 9a, 9b are a discrete structure in that discrete spacer 9a is its own structure/member that separates between receiver coils 10a and 10b and discrete spacer 9b is its own structure that separates between receiver coils 10b and 10c), the at least one spacer including a first spacer positioned between the first coil and the second receiver coil (Akuzawa, fig.2b, pars [33-35]; a first spacer 9a positioned between the first coil 10a and the second receiver coil 10b).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches further including a third receiver coil in electrical communication with a third component in the vehicle (combination of Kohlschmidt, fig.4 and Milvert, figs.2 and 3a; Kohlschmidt’s fig.4 teaches a third receiver coil 35 and Milvert teaches the obviousness of a third receiver coil 304 in 106 in communication with a third component 108 in the vehicle. Thus, the combination teaches each receiver coil is connected to a different component 108), the at least one spacer further including a second spacer configured as a discrete structure positioned between the second receiver coil and the third receiver coil (Kohlschmidt, fig.4 and Akuzawa, 
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches further including a core (Kohlschmidt, fig.4, 36) supporting the first receiver coil (Kohlschmidt, fig.4, 31), the second receiver coil (Kohlschmidt, fig.4, 33), and the at least one isolation member (combination of Kohlschmidt, fig.4, and Akuzawa, fig.2b; the combination teaches the core of Kohlschmidt supports the at least one isolation member 9a as taught by Akuzawa positioned between the first and second receiver coils).
Examiner takes official notice that Kohlschmidt’s item 36 is a core. For further proof, see Covic (2014/0239729) - Fig.8, item 5, pars [90, 97]; receiver coils 14-17 positioned about core 5.
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein the core includes a magnetic material (Kohlschmidt, par [58]; since the core 36 supporting the receiver coils 31, 33 receive magnetic field lines, the core includes a magnetic material).
Examiner takes official notice that Kohlschmidt’s core 36 includes a magnetic material. For further proof, see Covic (2014/0239729) - Fig.8, item 5, pars [90, 97]; receiver coils 14-17 positioned about magnetic core 5.
Regarding Claim 18,
The combination of Kohlschmidt in view of Milvert in further view of Akuzawa teaches the apparatus necessary to complete the recited method steps in claim 18 as discussed above in the rejection of claim 1.

electrically connecting an induction hub to at least one component in the vehicle (see rejection of claim 1; combination of Kohlsmidt’s fig.4 and Milvert’s figs.2 and 3a); and 
energizing a source coil of the induction hub so as to create an induced electromagnetic field (EMF) and an electrical current in receiver coils (see rejection of claim 1; Kohlschmidt, fig.4) that are electrically separated from one another by at least one isolation member (Akuzawa, fig.2b; see rejection of claim 1), the receiver coils being in communication with the at least one component in the vehicle to thereby power the at least one component (Kohlschmidt, fig.4, see rejection of claim 1).
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 18 and the combination further teaches wherein electrically connecting the induction hub to the at least one component in the vehicle includes electrically connecting a first receiver coil to a first component in the vehicle and electrically connecting a second receiver coil to a second component in the vehicle (see rejection of claim 3), wherein the at least one isolation member is positioned between the first and second receiver coils and includes a material that is electrically nonconductive and electromagnetically permeable so as to physically and electrically separate the first and second receiver coils without impacting the induced EMF (see rejection of claim 1).
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 18 and the combination further teaches further including adding a third receiver coil to the induction hub and electrically connecting the third receiver coil to a third component in the vehicle (combination of Kohlschmidt, fig.4 and Milvert, figs.2 and 3a; Kohlschmidt’s fig.4 teaches a third receiver coil 35 .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlschmidt et al. (2013/0314035 A1) in view of Milvert et al. (2015/0210229 A1) in further view of Akuzawa et al. (2015/0280447 A1) and in further view of Shudarek et al. (2006/0279393 A1).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 7.
The combination does not explicitly disclose further including a retainer connectable to the core to secure the first receiver coil, the second receiver coil, and the at least one isolation member in relation to the core.
Shudarek (figs.2 and 4), however, teaches further including a retainer (items 20, 22) connectable to the core (52) to secure the first coil (11), the second coil (12) in relation to the core (52) (pars [29, 31])).
Thus, Shudarek teaches the obviousness of connecting a retainer to the core of the combination of references which already has the first receiver coil, the second receiver coil, and the at least one isolation member. Moreover, by connecting the retainer to the core of the combination of references with the first coil, second coil, and the at least one isolation member, the combination of references would have the same benefits of “and thereby to maintain uniformity in the EMF”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Shudarek’s of further including a retainer connectable to the core. The motivation would have been to 
Note: the broad language of the claim does not require the first receiver coil, the second receiver, and the at least one isolation member to be arranged in a stacked configuration and the retainer securing the aforementioned elements in the stacked configuration in relation to the core to maintain uniformity in the EMF.
Regarding Claim 10,
 The combination teaches the claimed subject matter in claim 9 and the combination further teaches wherein the retainer is configured for removable connection to the core (Shudarek, figs.2 and 4, pars [29, 31]; Shudarek illustrates the retainer 20, 22 connected to the core in fig.2 and in fig.4 that it has the configuration to be removed from the core. Note: the language of “configured for removable connection” is a recitation of ability and does not actually require the retainer to be removable).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlschmidt et al. (2013/0314035 A1) in view of Milvert et al. (2015/0210229 A1) in further view of Akuzawa et al. (2015/0280447 A1) in further view of Shudarek et al. (2006/0279393 A1) and in further view of Kobayashi (6,576,126 B1).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 11. The combination does not explicitly disclose wherein the retainer and the core include corresponding threaded portions such that the retainer is threadably engageable with the core. 
Kobayashi (fig.4), however, teaches it is known for a cylindrical object (11) similar to Kohlschmidt’s cylindrical core (36) to have threaded portions (see fig.4, threaded ends 12 of 11) and for the retainer (16) to have threaded portions (see fig.4, 18), the threaded portions of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated corresponding threaded portions on the combination’s retainer and the core. The motivation would have been because threads are known to keep pieces/component together. By incorporating corresponding threads on the combination’s retainer and core, the receiver coils and the isolation member would be effectively secured.
Note: The claim does not recite how the receiver coils and the isolation member are arranged with respect to the core (i.e. the isolation member position between the receiver coils and arranged in a stack) and that the threaded portions of the core and the retainer are to secure the aforementioned components in the stacked arrangement. Applicant’s encouraged to amend to recite these limitations.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlschmidt et al. (2013/0314035 A1) in view of Milvert et al. (2015/0210229 A1).
Regarding Claim 23, 
Kohlschmidt teaches the claimed subject matter in claim 21 and Kohlschmidt further teaches wherein the receiver coils (31, 33) are in electrical communication with at least one component (43) to thereby power the atleast one component (par [57]).
Kohlschmidt suggests that the load/mobile device 43 is intended to be used in a vehicle (pars [38, 57]); however, in order to further expedite prosecution, Milvert is being relied upon.
 Milvert, however, teaches that it is known in the art for receiver coils (figs.2 and 3a; each receiver coil 304 in 106) to be in electrical communication with at least one component (at least one components 108) in a vehicle (112) (par [5]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one component/load in Kolschmidt to be in a vehicle. The motivation would have been, because to wirelessly power component(s) in a vehicle as is well-known and well-desired in the art.
Regarding Claim 24, 
Kohlschmidt in view of Milvert teaches the claimed subject matter in claim 23. 
Kohlschmidt teaches wherein a first receiver coil (31) in electrical communication with a first component (43); and a second receiver coil (33) in electrical communication with the first component (43).
Milvert teaches the obviousness of each of the first and second receiver coils (figs.2 and 3a; each receiver coil 304 in 106) to be in electrical communication with a first component (108) and a second component (108) in the vehicle (112).
Thus, the combination teaches the obviousness of the first receiver coil in Kohlschmidt powering a first component and the second receiver coil in Kohlschmidt powering a second component noting the need to power a plurality of components instead of just one.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlschmidt et al. (2013/0314035 A1) in view of Akuzawa et al. (2015/0280447 A1).
Regarding Claim 25,
Kohlschmidt teaches the claimed subject matter in claim 21. 
Kohlschmidt does not explicitly disclose an isolation member positioned between the receiver coils, the isolation member being electrically nonconductive and electromagnetically permeable. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kohlschmidt to that of Akuzawa’s isolation member positioned between the receiver coils. The motivation would have been to insulate the first and second receiver coils from each other so that they do not electrically interfere with each other thus improving the efficiency and operation of the system.
Regarding Claim 26,
The combination of Kohlschmidt in view of Akuzawa teaches the claimed subject matter in claim 25 and the combination further teaches wherein the receiver coils and the isolation member are configured as discrete structures (Kohlschmidt, fig.4, and Akuzawa, fig.2b, pars [33-35]; Akuzawa illustrates the spacer(s) 9a, 9b are a discrete structure in that discrete spacer 9a is its own structure/member that separates between receiver coils 10a and 10b and discrete spacer 9b is its own structure that separates between receiver coils 10b and 10c).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836